Citation Nr: 0304984	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  98-19 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service connected 
disorders.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
December 1997.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which entitlement to a total rating 
for compensation purposes based on individual unemployability 
(TDIU) due to service connected disorders was denied.  

The Board remanded this matter in July 2000.  The requested 
development has been accomplished and the issue has been 
returned to the Board for further appellate review.  

In August 2000 the North Little Rock, Arkansas RO transferred 
the veteran's claims file to the Roanoke, Virginia, RO as the 
veteran had moved.  


FINDINGS OF FACT

1.  Service connection has been established for diabetes 
mellitus rated as 60 percent disabling; recurrent genital 
warts rated as 0 percent disabling; residuals of a nasal 
fracture, left septial deviation rated as 0 percent 
disabling; residuals of osteochondromas of the left leg and 
right shoulder (major) rated as 0 percent disabling; and 
scars of the right leg, right shoulder, residual removal of 
osteochondroma and lipoma rated as 0 percent disabling.  

2.  The veteran has not worked since 1997; he has work 
experience as a Navy rigger. 

3.  The veteran's service connected disabilities do not 
render him unable to obtain and retain substantially gainful 
employment.  




CONCLUSION OF LAW

The criteria for the award of TDIU benefits are not met.  38 
U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.321, 3.340, 3.341, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2002); 38 C.F.R § 3.159 
(2002), eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  The August 2000 RO letter requested that the 
veteran provide the names addresses, and approximate dates of 
treatment for all health care providers, VA and non-VA, who 
may have additional medical records pertinent to his claim.  
The RO informed the veteran that their office would request 
the VA Medical Center treatment records.  The veteran was 
requested to sign an enclosed authorization release from so 
that the RO could request all of his private medical 
evidence.  The veteran did not respond.  In April 2001 the RO 
informed the veteran of the VA's duty to assist him in 
obtaining evidence for his claim and notified the veteran of 
what they needed him to do.  

The July 2002 Supplemental Statement of the Case informed the 
veteran of the evidence needed to substantiate the claim.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  38 U.S.C.A §§ 
5102, 5103A (West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  
The veteran has not referenced any unobtained evidence that 
might aid the claim or that might be pertinent to the basis 
of the denial of the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The veteran was 
afforded a VA examination in February 1998 and a QTC 
examination in September 2001.  See 38 U.S.C.A § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.   

The veteran contends, essentially, that his service connected 
disabilities render him unemployable; that is, that he is 
unable to obtain and maintain a substantially gainful 
occupation as a result of his service connected disabilities.  

Total disability ratings are authorized for any disability, 
or combination of disabilities, for which the Rating Schedule 
prescribes a 100 percent disability evaluation, or, with less 
disability, if certain criteria are met.  Where the schedular 
rating is less than total, a total disability rating for 
compensation purposes may be assigned when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of his disability(ies)- provided that, 
if there is only one such disability, it shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16.  In exceptional circumstances, however, where the 
veteran does not meet the aforementioned percentage 
requirements, a total rating may be assigned nonetheless-on 
an extra-schedular basis-upon a showing that he is unable to 
obtain or retain substantially gainful employment.  38 C.F.R. 
§§ 3.321(b)(1), 4.16(b).  

Other factors to be considered in determining whether a 
veteran is unemployable are his level of education, his 
employment history, and his vocational attainment.  See Hyder 
v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. 
Derwinski, 1 Vet. App. 326, 331-332 (1991).  However, his 
advancing age, any impairment caused by conditions that are 
not service connected, and his prior unemployability status 
must be disregarded when determining whether he currently is 
unemployable.  38 C.F.R. § 4.16(a); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), where the court noted 
additionally that "[t]he sole fact that a claimant is 
unemployed is not enough" to warrant a TDIU.  Id.  

The veteran satisfies the scheduler requirements of 38 C.F.R. 
§ 4.16(a); his service connected disabilities, which are 
diabetes mellitus rated as 60 percent disabling; recurrent 
genital warts rated as 0 percent disabling; residuals of a 
nasal fracture, left septial deviation rated as 0 percent 
disabling; residuals of osteochondromas of the left leg and 
right shoulder (major) rated as 0 percent disabling; and 
scars of the right leg, right shoulder, residual removal of 
osteochondroma and lipoma rated as 0 percent disabling.  He 
has a combined rating of 60 percent, which meets the 
threshold minimum percentage rating requirements for a TDIU 
under the provisions of 38 C.F.R. § 4.16(a).  

In his application for a TDIU (VA Form 21-8940), received in 
June 1998, the veteran indicated that he had not worked a 
full-time job since December 1997, (he was still in the 
Navy).  When completing the other portions of his TDIU 
application, he indicated that he completed high school and 
had rigging training in the Navy.  

The Board finds that the award of TDIU benefits is not 
appropriate in this case.  While the veteran's service 
connected disabilities may preclude him from some areas of 
employment it is not shown that his disabilities, in and of 
themselves, are of such severity as to preclude him from 
obtaining and maintaining substantially gainful employment.  

The Board notes that the medical evidence does not support 
the veteran's claim.  In August 1997 the Naval Medical 
Evaluation Board determined that the veteran's prognosis for 
continued military service was poor and fair for return to 
civilian life.  The diagnoses were type I diabetes, 
osteochondromatosis and endochondroma.  The Medical Board 
recommended that the veteran be disqualified from further 
military service.  

In September 2000 the veteran was found physically unfit by 
the Department of the Navy Physical Evaluation Board.  At the 
February 2000 examination the veteran's diabetes was under 
poor control.  However, the examiner determined that there 
was no impairment in the veteran's current physical status 
with regard to civilian, social and occupational impairment.  

The September 2001 QTC examiner opined that considering all 
aspects of the veteran's problems claimed, the veteran was 
able to work any job suited to his skill level.  The veteran 
stated that his sugars could go from 500 mg at night to 40 mg 
in the morning.  The examiner indicated that because of the 
wide fluctuations of the blood sugars, that could conceivably 
be a reason why he may not be employable in certain critical 
occupations that require a keen focusing ability.  His 
current job was as a rigger at the shipyard.  While his 
sugars were controlled the veteran was able to work at any 
job commensurate with his skill level, limitations were a 
permanent condition.  The veteran was able to handle most 
aspects of daily living.  

The Navy Physical Evaluation Board as well as the QTC 
examiner found that there was no impairment in the veteran's 
current physical status with regard to civilian employment.  
Since the preponderance of the evidence is against his claim 
the benefit-of-the-doubt rule does not apply.  See 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990). 




ORDER

Entitlement to TDIU benefits is denied.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

